Case 18-15461-mdc              Doc 68    Filed 03/28/19 Entered 03/28/19 14:47:50                     Desc Main
                                         Document     Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT.
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                        '

   .   IN RE:                                 ~

                                                               :

                Curtis Hurst                                   :       Chapter 13



                Debtor               »
                                                               :       Case No.: 18-15461-MDC




        ORDER GRANTING DEBTOR’S REQUEST FOR AN EXPEDITED HEARING

            ‘


              AND NOW, this 923% day of                       W,
                                                           2019 upon consideration of the
       Debtor’ 3 Motion for an Expedited Hearing to hear MotiOn to Reconsider dismissal of
       Bankruptcy Case, it is hereby;


            '
                ORDERED and DECREED that a hearing will take place on:
                Date                    /?                         .              ‘


                Time     ll: 30/ a “/1;  '




                Debtor’ s Counsel shall serve Said date and time via a Notice on all interested
                parties, and the Chapter 13 Standing Trustee/Wu duh/m“,                    ”WI   ﬁ/IW
                W4 W
                         W WA,
                ”rm/v50 ﬂ/to/ [MW
                FURTHER ORDERED:
                                         79
                                               , 20/? ﬁzz/’6'
                                                  ally/77;;
                                                              Amy
                                                                     ”MA/152420 J’ 6/ 1/7/60
                                                                       ”M    '




                                                                                                /
                                                                                                1




                                                                                 Honzjélagdeline D. Coleman
